DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All amendments to the claims filled on 7/1/2021 have been entered and the action follows:

Response to Arguments
Per the applicants persuasive arguments all the rejections to the claims are withdrawn.  


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Per the applicants extensive amendments and persuasive arguments all the rejections to the claims have been withdrawn and the claims are allowed.  Furthermore, prior art taken alone or in combination with fails to disclose or teach adaptive color transformation to aid computer vision, that includes, a memory including instructions; and processing circuitry that is configured by the instructions to: obtain a color image; map pixels colors of the color image to a space having a first dimension that corresponds to a first constituent component of the pixel colors and a second dimension that corresponds to a second constituent component of the pixel colors, a position of a pixel in the color space being determined by a values of the first and second, constituent components of a color of the pixel; determine a linear relationship between positions of the pixel colors by fitting a line to a distribution of the pixel colors in the color space; determine, based on the linear relationship, an angle between the line and the first or second dimension of the color space, the angle indicative of a directionality of the distribution of pixels colors in the color space; transform the image into a reduced image by using the angle to combine the first component and the second component into an intensity dimension in the reduced image, wherein combining the first component and the second component in the reduced image increases a distance between the at least two colors in the intensity dimension of the reduced image; and communicate the reduced image to a receiver, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415.  The examiner can normally be reached on Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKKRAM BALI/Primary Examiner, Art Unit 2663